Conviction for theft; punishment, ten years in the penitentiary.
No testimony was introduced on behalf of appellant. The State introduced two witnesses whose testimony makes out a clear case of theft of a considerable sum of money by appellant and a confederate. There seems little advantage in setting out the testimony at length. Appellant and his confederate found out from the alleged injured party that the following Monday he was going to Houston to buy cars, and that he usually paid cash and carried the cash with him. They came to said party's place of business the following Monday. He had already placed *Page 377 
in the glove compartment of his automobile $1495.00 in cash in a large envelope. By various artifices appellant and his confederate found out beyond question that said party had his money in the automobile. While appellant's confederate was entertaining said injured party by apparently trying to explain to him how a one dollar bill could be converted into a five dollar bill, — appellant, under pretense of having to go to an outhouse, went to the car of said party, and was seen to enter it, seat himself in the seat, reach over and take an envelope, after which he came back to the house, told his confederate that it was time for them to go; that they could not do any business there, and they both left. The envelope with the money was gone, when search therefor was made in a few minutes. We think the evidence plain, and that this was not a case demanding a charge on circumstantial evidence.
No error appearing, the judgment will be affirmed.
Affirmed.